Citation Nr: 1813463	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right foot claimed as right foot condition (right foot fracture), secondary to the internal derangement of the left knee (left knee condition).

2.  Entitlement to service connection for tendinitis, left foot claimed as left foot condition (left foot tendinitis), secondary to the internal derangement of the left knee.

3.  Entitlement to service connection for tendinitis, right hip, claimed as right hip condition (right hip tendinitis), secondary to the internal derangement of the left knee.

4.  Whether new and material evidence has been received to reopen a claim to entitlement to service connection for right hallux hyperkeratotic callus, also claimed as foot condition (right hallux callus). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1976 to March 1986.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision denying service connection for right foot fracture, left foot tendinitis, right hip tendinitis and denying reopening of the claim for service connection for right hallux callus due to lack of new and material evidence.  The Veteran filed a notice of disagreement (NOD) in December 2012 and in June 2014, the Regional Office (RO) issued a statement of the case (SOC).  The Veteran timely filed a substantive appeal later in June 2014.  

In December 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In December 2016, the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issues of service connection for generalized anxiety disorder and evaluation of chronic lower back pain currently rated as 10 percent disabling.  At present, those issues have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the VA Form 9 filed in December 2016 , the Board declines to take any further action on those issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (veterans and other claimants are entitled to due process during VA proceedings).

The Board's decision as to whether new and material evidence has been submitted to reopen the claim for service connection for right hallux callus is set forth below.  The claims of service connection for right foot fracture, left foot tendinitis and right hip tendinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied the Veteran's claim for right hallux callus.  The Veteran did not timely appeal the decision and new and material evidence was not received within the one year appeal period.

2.  Evidence received since the March 1996 rating decision does not relate to the basis for the prior denial nor raise a reasonable possibility of substantiating the claim for service connection for right hallux callus.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied the claim for entitlement to service connection for right hallux callus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2017).

2.  Evidence received since the March 1996 decision is not new and material and the claim for entitlement to service connection for right hallux callus is not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In March 1996, the RO denied entitlement to service connection for right hallux callus.  The Veteran did not file a notice of disagreement with the RO's decision and new and material evidence was not received within the one year appeal period.  Accordingly, the decision became final.  38 U.S.C. § 7105(d); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.  As such, the claim for service connection that was denied may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In this case, however, the evidence received after the March 1996 rating decision pertained only to the other three claims on appeal.  During the December 2017 Board hearing, the Veteran indicated that he did not recall filing the claim to reopen his right hallux callus claim and did not offer testimony regarding right hallux callus.  Therefore, none of the additional evidence received following the March 1996 rating decision pertained to an element of the right hallux callus claim that was previously found to be insufficient, raised a reasonable possibility of substantiating the claim, or otherwise  related to the claim.  Thus, there is no new and material evidence pertaining to the Veteran's claim for service connection for right hallux callus, and his petition to reopen is therefore denied.


ORDER

The application to reopen the claim for service connection for right hallux callus is denied.


REMAND

With respect to the claims for service connection for right foot fracture, left foot tendinitis and right hip tendinitis, the Board finds that after a review of the claims file, further development is necessary prior to adjudicating these claims. 

The Veteran is in receipt of service connection for left knee internal derangement with arthritis.  He contends that his service-connected left knee disability limited his exercise and caused him to sit longer, leading to the weight problems that caused his right foot fracture, left foot tendinitis and right hip tendinitis.  The September 2011 VA examiner indicated that these disabilities were due to the Veteran's obesity, which can cause a person to put too much weight on their feet, and medical literature also indicates that morbid obesity can caused arthralgia and arthritis.  However, VA's General Counsel (GC) subsequently issued a precedential opinion concerning secondary service connection based on obesity.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  In that opinion, GC concluded that obesity could qualify as an "intermediate step" between a service-connected disability and a current disability.  Under 38 C.F.R. § 3.310(a), a disability that is proximately due to or the result of a service-connected disease or injury is service connected.  

A determination of proximate cause is one of fact, for determination by an adjudicator.  Using obesity as an "intermediate step," adjudicators must resolve (1) whether the service-connected disability caused the Veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the claimed disability; and (3) whether the claimed disability would not have occurred but for obesity caused by the service-connected disability.  If these questions are answered in the affirmative, the claimed disability may be service connected on a secondary basis.  See VAOPCGPREC 1-2017 (Jan. 6, 2017).

While the September 2011 VA examiner considered the Veteran's morbid obesity to be the direct cause of his right foot fracture, left foot tendinitis and right hip tendinitis, he did not consider whether the obesity may have been a result of the Veteran's service-connected left knee disability.  The VA examiner also did not address whether the three claimed disabilities were related to service.
 
Therefore, the claims must be remanded for an opinion to determine whether the Veteran's obesity acted as an "intermediate step" between his service-connected left knee condition and his claimed right foot fracture, left foot tendinitis and right hip tendinitis, or, alternatively, whether any of the three claimed disabilities are related to service.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion from an appropriate physician as to whether the Veteran's service-connected left knee disability caused him to become obese; if so, whether the obesity was a substantial factor in causing the claimed disabilities; and whether the claimed disabilities would not have occurred but for the obesity.  

If the answer to this question is in the negative, the physician should indicate whether the Veteran's right foot fracture, left foot tendinitis and right hip tendinitis are directly related to service.  A complete rationale should be provided.

The physician should review the claims file prior to offering an opinion.

The physician is advised that the Veteran is competent to report his observations, including symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  

2.  Readjudicate the Veteran's claims remaining on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental SOC (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


